Case: 17-20305      Document: 00514452888         Page: 1    Date Filed: 05/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                    No. 17-20305                              FILED
                                  Summary Calendar                         May 1, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE LUIS ARROYO-RAYA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-557-1


Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jose Luis Arroyo-Raya appeals his 40-month upward variance sentence
for illegal reentry after being previously removed following a felony conviction.
He asserts that the district court committed plain error by including his prior
Texas conviction for displaying a fictitious registration in the criminal history
calculation. See U.S.S.G. § 4A1.2(c).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20305    Document: 00514452888      Page: 2   Date Filed: 05/01/2018


                                 No. 17-20305

      Considering the factors set out in United States v. Hardeman, 933 F.2d
278, 281 (5th Cir. 1991), we conclude that the issue of whether the Texas
offense of displaying fictitious registration is sufficiently similar to the
excludable offenses listed in § 4A1.2(c)(1) is, at best, subject to reasonable
dispute. See Puckett v. United States, 556 U.S. 129, 135 (2009). Accordingly,
if error occurred, it was neither clear nor obvious. See id.
      The judgment of the district court is AFFIRMED.




                                        2